Citation Nr: 1623840	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO. 06-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	K. Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force from November 1969 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this matter for further development in September 2010, and it was subsequently returned to the Board for appellate review. In January 2012, the Board denied TDIU, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a December 2012 Order, the Court vacated and remanded the case for proceedings consistent with a Joint Motion for Remand (Joint Motion) from the Veteran's representative and the VA Secretary. Following return from the Court, the Board remanded TDIU for further development in January 2014, and again in November 2014 due to noncompliance with the Board's January 2014 remand orders.

In July 2010 and January 2016, the Veteran testified at hearings conducted before two separate Veterans Law Judges (VLJs), and during both hearings the matter of entitlement to TDIU was discussed. Transcripts of those hearings have been associated with the claims file. The law requires that the VLJ who conduct a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015). During the January 2016 hearing before the undersigned VLJ, the Veteran was informed that he had the right to an additional hearing before the third VLJ whose signature appears on this decision. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). The Veteran affirmatively declined to have a third hearing, see January 2016 BVA Hearing Transcript, pages 16-17, and therefore an additional hearing is not warranted under Arneson.


FINDING OF FACT

Since March 5, 2009, the Veteran has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met since March 5, 2009, but no earlier. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities - which include posttraumatic stress disorder (PTSD) (rated as 70 percent disabling), left shoulder impingement (rated as 20 percent disabling), fracture of the left ring finger (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), and a left shoulder scar (rated as noncompensably disabling) - render him unable to maintain gainful employment, and during his 2016 hearing before the undersigned his representative specifically asserted that his PTSD and left shoulder impingement were the primary disabilities preventing him from maintaining gainful employment.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). Because the Veteran's combined rating has been 80 percent throughout the period on appeal, he has met the schedular threshold criteria for the award of TDIU.

During the period on appeal, which began in March 2003 when he initially submitted a claim of service connection for PTSD, the Veteran has been self-employed. As described by his representative during his July 2010 hearing, the Veteran "has not worked since . . . he retired from the Air Force in [1989]," but did "[try] to do a printing business with, a partner" which "fell through." The Veteran also was self-employed, using a device repeatedly referred to as a "brush-hog" which is a piece commercial-sized mowing equipment, commonly pulled behind a tractor and used for clearing rough terrain. The Veteran has asserted that because he did not work 40 hours a week while doing this work, it did not constitute gainful employment as contemplated by VA regulations.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999). While the Board considers the medical evidence of record, ultimate issue of whether TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran's has been somewhat inconsistent regarding his history of employment, to include his representative's repeated assertions that he has been essentially unemployed since 1989, in support of which the Veteran submitted an April 2006 Social Security Statement reflecting zero taxed Social Security or Medicare earnings from 1990 until 2004. A March 2011 document shows that his taxed earnings continued to remain at zero through 2010. On VA forms submitted in October 2006 and February 2011, the Veteran reported that from January 2003 until January 2007, his highest monthly earning doing mowing and "tractor service" was $800, while he earned up to $5,000 a month prior 2003 while working as a printer. Given such a high monthly earning, the Veteran's representative's assertion that the Veteran was unemployed since 1989 is of little probative value in the face of the Veteran's own report to the contrary. While it is evident that his income has been limited during the period on appeal, the Board must determine whether such limitations are related to service-connected disabilities.

On VA examination in October 2005, the examiner opined that PTSD was productive of a "considerable degree of dysfunction in his social activities and in his capacity work." At that time, the Veteran stated that after discharge from active duty, he had "worked in printing on a computer, [and] was self-employed for 12 years," and that in 2001 or 2002 he stopped working due to stress and an inability to "deal with people." Since that time, the Veteran worked "intermittently on a tractor doing brush hogging," although he had not worked during the prior two months.

In July 2006 the Veteran underwent a psychological evaluation by a private psychologist who commented that the Veteran's PTSD caused him to be "angry all the time," and unable to "do what he wants to do" because he "can't deal with people." When he had owned his own business, the Veteran reported feeling anxious and angry, irritated by others, and that he "yelled at his customers." The assessment concluded that the Veteran had "problems with his work/occupations" - including isolating himself from others and living a "rather solitary existence."

On VA examination in November 2007, the Veteran reported that although he had owned his own printing business in the past, he no longer owned the business and had been doing less and less work. The examiner commented that the Veteran's "tendency to have very limited verbalizations would have a negative impact on his . . . capacity to engage in work activities," going on to describe PTSD as having "progressed to the point where it produces considerable to serve dysfunction in terms of social and work capacities.," noting that the Veteran was "employed at less than 10 [percent] of his ordinary working capacity." 

In November 2010, the Veteran underwent another VA mental health examination, and he reported that he had stopped doing brush hog work a year before "when he became photosensitive to the sun." While the Veteran stated that it was his sun sensitivity that prevented him from continuing to work, the examiner indicated that the Veteran's "occupational functioning [had] not changed since the last examination" in 2007. The examiner - a psychologist - commented that "the Veteran is primarily not working because of his shoulder surgery," indicating that his "brush hog job worked [well] for him because he worked alone," recognizing that the Veteran had "problems with avoidance coupled with [a] need to be distant and away from other people," resulting in a "considerable degree" of occupational functioning impairment.

During a VA Social and Industrial Survey in May 2014, the Veteran asserted that his primary "issue" was an inability to sleep. The report was prepared by a licensed clinical social worker, who determined that there was "no evidence" in the record or from the Veteran's own reports that "service connected disabilities would affect his ability to work." This conclusion fails to recognize multiple clinical examination reports showing that PTSD - a service-connected disability - had a severe and well-documented impact on the Veteran's occupational capacity. That the social worker did not at least recognize the existence of these reports, calls into question the basis of her final conclusion, and reduces the probative value of the conclusion reached.

In March 2015, the Veteran underwent a series of VA examinations assessing the effects of various service-connected disabilities, specifically tinnitus, left shoulder impingement, and PTSD. Examiners determined that he "can perform activities of daily living necessary to secure and/or maintain employment withw regard to his hearing loss," that "it is less likely than not that the PTSD renders the claimant totally unemployable," and noted that functional limitations of service-connected left shoulder impingement resulted in an inability "to carry heavy objects with [his] left arm." None of the reports commented on the combined occupational impact of his service-connected disabilities, and nor did they indicate whether the Veteran is capable of gainful employment. Although PTSD may not render him "totally unemployable," for example, mere employability does not preclude entitlement to benefits under 38 C.F.R. § 4.16.

The Veteran also underwent a vocation assessment by a private certified and licensed rehabilitation counselor in March 2015. She noted that since 2006 the Veteran's PTSD had been of the same level of severity, and that based on her review of past VA examination reports, the Veteran's "ability to work appeared to be affected" as far back as 2005. Having reviewed medical treatment records, she concluded that the Veteran "became unemployable 2005," and was "vocationally permanently and totally disabled." Though she did not expressly state that PTSD was the cause of the Veteran's unemployability, a careful reading of her report reveals that her focus was restricted to PTSD symptoms in describing the Veteran's occupational limitations. 

In March 2016, the Veteran participated in a phone interview with a private orthopaedic surgeon, who also reviewed his medical records, including surgical and VA examination reports. The private surgeon commented that after "no longer being able to work with a printing press" in 2002, the Veteran "found work
. . . driving a tractor and performing 'Brush Hogging.'" This work caused "markedly escalated . . . shoulder pain," and after six months he was "no longer able to be fully employed in this type of position." The Veteran's vocational training was limited to "running a printing press" and "concrete/asphalt work," and the surgeon opined that the Veteran's left shoulder impingement symptoms were "so markedly increase by doing this type of work" that he had "lost the ability to perform the manual labor he has previously worked at." Furthermore, his "severe PTSD has taken away his ability to perform the various computer functions associated with running a printing press."

He concluded that "the [V]eteran's service-connected left shoulder condition is the main reason the [V]eteran has not been able to secure and follow substantial gainful employment since either his last day of full employment as a Brush Hogger, or as of the surgical procedure in March 2009, as a result mainly of his left shoulder pathology/symptoms combined with his PTSD." The Board finds this conclusion to be highly probative, and consistent with prior VA examination reports regarding the occupational effects of the Veteran's PTSD alone.

Weighing the presented opinions of medical professionals, and the Veteran's own reports of his occupational training and employment history, the Board finds that the criteria for entitlement to TDIU have been met since March 5, 2009 - the date of his left shoulder arthroscopy and one of two dates asserted by his representative - but no earlier.

As neither the Veteran's contentions nor the evidence reflects that his unemployability is due solely to a single disability, but rather show that it is due to the combined effects of PTSD and left shoulder impingement, the issue of entitlement to special monthly compensation (SMC) has not been implicitly raised, in spite of the Board's grant of a TDIU. Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008) (a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability); VAOPGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).

Having fully granted the benefit sought on appeal, the terms of the Joint Motion granted by the Court in December 2012 are effectively rendered moot.


ORDER

Entitlement to TDIU is granted, effective March 5, 2009.




______________________________
P.M. DiLorenzo
Veterans Law Judge 
Board of Veterans' Appeals
______________________________
J.W. Zissimos
Veterans Law Judge
Board of Veterans' Appeals



		
	Vito A. Clementi
	Veterans Law Judge
	 Board of Veterans' Appeals







Department of Veterans Affairs


